 



Exhibit 10.1 



 

AMENDMENT NO. 2 TO

 

LIMITED LIABILITY COMPANY AGREEMENT OF
JERNIGAN CAPITAL OPERATING COMPANY, LLC

 

AMENDMENT TO DESIGNATION OF SERIES A PREFERRED UNITS

AND

DESIGNATION OF 7.00% SERIES B CUMULATIVE REDEEMABLE PERPETUAL PREFERRED UNITS

 

January 25, 2018

 

WHEREAS, pursuant to Article XIV of the Limited Liability Company Agreement (the
“Operating Agreement”) of Jernigan Capital Operating Company, LLC (the
“Company”), the Managing Member hereby amends the Operating Agreement as follows
in connection with (i) Amendment No. 1 to the Articles Supplementary of the
Managing Member (the “Series A Articles Supplementary”) designating the terms of
the Series A Preferred Stock and (ii) the issuance and sale of 7.00% cumulative
redeemable perpetual preferred stock, $0.01 par value per share (the “Series B
Preferred Stock”), of the Managing Member and the issuance to the Managing
Member of units designated as “7.00% Series B Cumulative Redeemable Preferred
Units” (the “Series B Preferred Units”) in exchange for the contribution by the
Managing Member of the net proceeds from the issuance and sale of the Series B
Preferred Stock.

  

1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Operating Agreement.

 

2.Amendment to Terms of Series A Preferred Units. Section 5(a) of Amendment No.
1 to the Operating Agreement is hereby amended by adding the following language
immediately after Clause (ii) of Section 5(a):

 

“Notwithstanding anything in this Clause 5(a)(ii) above to the contrary, for the
fiscal quarters beginning with the fiscal quarter ending March 31, 2018 through
and including the fiscal quarter ending June 30, 2021, the following provision
shall apply with respect to the computation and payment of the Aggregate Unit
Distribution:

 

For the first three (3) fiscal quarters of the fiscal years 2018, 2019 and 2020
and for the first fiscal quarter of 2021, the Company shall declare and pay an
Aggregate Unit Distribution equal to $2,125,000 (the “Target Unit
Distribution”). For the last fiscal quarter of each of 2018, 2019 and 2020 and
for the second fiscal quarter of 2021, the Company shall compute the cumulative
Aggregate Unit Distribution for all periods after December 31, 2017 through the
end of such fiscal quarter in accordance with the first clause of this Paragraph
(c)(2) (the “Computed Unit Distribution”) and shall declare and pay for such
quarter an Aggregate Unit Distribution equal to the greater of the Target Unit
Distribution or the Computed Unit Distribution minus the sum of all Aggregate
Unit Distributions declared and paid for all fiscal quarters after December 31,
2017 and before the fiscal quarter for which such payment is computed, in each
case subject to the Cumulative Cap.”

 

3.Designation of Terms of the Series B Preferred Units. The Operating Agreement
is hereby amended to incorporate Exhibit A hereto as Exhibit H thereto.

  

4.Except as modified herein, all terms and conditions of the Operating Agreement
shall remain in full force and effect, which terms and conditions the Managing
Member hereby ratifies and confirms.

 

[Signature Page Follows]

 

 

 



 

IN WITNESS WHEREOF, the undersigned has executed and agrees to be bound by this
Amendment as of the date first written above.

 

  MANAGING MEMBER:       JERNIGAN CAPITAL, INC., a Maryland corporation        
By: /s/ John A. Good   Name:  John A. Good   Title: President and Chief
Operating Officer

 

[Signature Page to Amendment No. 2 to the Limited Liability Company Agreement of
Jernigan Capital Operating Company, LLC]



 



 

EXHIBIT A

 

DESIGNATION OF TERMS AND CONDITIONS OF

7.00% SERIES B PREFERRED UNITS

(1)       Designation and Number. A series of Preferred Units, designated as the
“7.00% Series B Preferred Units,” hereby is established. The number of Series B
Preferred Units shall be 1,725,000.

 

(2)       Defined Terms. Capitalized terms used in this Exhibit and not
otherwise defined shall have the meanings given to such terms in the Operating
Agreement.

 

(3)       Ranking. The Series B Preferred Units shall, with respect to
distribution rights and rights upon liquidation, winding up and dissolution of
the Company, rank (i) senior to the Common Units and LTIP Units of the Company
and to all classes and series of common units of the Company now existing or
hereafter authorized, issued or outstanding and any class or series of limited
liability company interests of the Company expressly designated as ranking
junior to the Series B Preferred Units as to distribution rights and rights upon
liquidation, winding up and dissolution of the Company (collectively, the
“Junior Preferred Units”) unless otherwise agreed by vote or written consent of
the holders of a majority of the units of Series A Preferred Units then
outstanding, voting as a separate class; (ii) on parity with the Series A
Preferred Units and any class or series of limited liability company interests
of the Company expressly designated as ranking on parity with the Series B
Preferred Units as to distribution rights and rights upon liquidation,
dissolution and winding up of the Company (“Parity Units”); (iii) junior to any
class or series of limited liability company interests of the Company expressly
designated as ranking senior to the Series A Preferred Units as to distribution
rights and rights upon liquidation, winding up and dissolution of the Company;
and (iv) junior in right of payment to the Company’s existing and future
indebtedness. All Series B Preferred Units shall rank on parity with each other.

 

(4)       Maturity. The Series B Preferred Units have no stated maturity and
will not be subject to any sinking fund or mandatory redemption.

 

(5)       Distributions.

 

(a)        Distributions on each outstanding Series B Preferred Units shall be
cumulative from and including January 26, 2018 (the “Original Issue Date”) and
shall be payable (i) for the period from the Original Issue Date to, but
excluding, the Business Day (as defined herein) immediately preceding April 15,
2018, in the amount of $0.37431 per share to holders of record as of the
Business Day immediately succeeding April 1, 2018, and (ii) for each quarterly
distribution period thereafter, quarterly in equal amounts in arrears on the
fifteenth (15th) day of each January, April, July and October, commencing on
July 15, 2018 (each such day being hereinafter called a “Series B Distribution
Payment Date”), at the then applicable annual rate; provided, however, that if
any Series B Distribution Payment Date falls on any day other than a Business
Day (as defined herein), the distribution that would otherwise have been payable
on such Series B Distribution Payment Date shall be paid on the immediately
preceding Business Day with the same force and effect as if paid on such Series
B Distribution Payment Date; provided further, that no holder of any Series B
Preferred Units shall be entitled to receive any distributions paid or payable
on the Series B Preferred Units with a Series B Distribution Payment Date before
the date such Series B Preferred Units are issued. Each distribution is payable
to holders of record as they appear on the records of the Company at 5:00 p.m.,
New York City time, on the record date, which shall be the first (1st) day of
January, April, July and October immediately preceding the applicable Series B
Distribution Payment Date; provided that, if such record date is not a Business
Day, the record date shall be the immediately succeeding Business Day (each such
date, a “Record Date”). Distributions shall accrue and be cumulative from the
most recent Series B Distribution Payment Date to which distributions have been
paid (a “Prior Distribution Payment Date”) (or if no Prior Distribution Payment
Date, from the Original Issue Date) to, but excluding, the next Series B
Distribution Payment Date, to holders of record as of 5:00 p.m., New York City
time, on the related Record Date, whether or not the terms and provisions set
forth in Section 5(c) hereof at any time prohibit the current payment of
distributions, whether or not in any such distribution period or periods there
shall be funds legally available for the payment of such distribution, whether
or not the Corporation has earnings or whether or not such distributions are
authorized. No interest, or sum of money in lieu of interest, shall be payable
in respect of any distribution payment or payments on the Series B Preferred
Units that may be in arrears. Holders of Series B Preferred Units shall not be
entitled to any distributions, whether payable in cash, property or shares, in
excess of full cumulative distributions, as herein provided, on the Series B
Preferred Units. Distributions payable on the Series B Preferred Units for any
period greater or less than a full distribution period will be computed on the
basis of a three hundred sixty (360) day year consisting of twelve (12) thirty
(30) day months. Distributions payable on the Series B Preferred Units for each
full distributions period will be computed by dividing the applicable annual
distribution rate by four. After full cumulative distributions on the Series B
Preferred Units have been paid or declared and funds therefor set aside for
payment with respect to a distribution period, the holders of Series B Preferred
Units will not be entitled to any further distributions with respect to that
distribution period.

 



 

 

 

(b)        On and after the Original Issue Date, holders of the then outstanding
Series B Preferred Units shall be entitled to receive, when, as and if
authorized by the Managing Member and declared by the Company, out of funds
legally available for payment of distributions, cumulative cash distributions at
the rate of 7.00% per annum on the $25.00 liquidation preference of each Series
B Preferred Unit (equivalent to $1.75 per annum per share).

 

(c)        The Managing Member shall not authorize, and the Company shall not
declare or pay or set apart for payment, any distributions on the Series B
Preferred Units at such time as the terms and provisions of any agreement of the
Company, including any agreement relating to the Company’s indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or if such declaration or payment shall
be restricted or prohibited by law.

 

(d)       So long as any Series B Preferred Units are outstanding, the Board
shall not authorize, and the Company shall not declare or pay or set apart for
payment, except as described in the immediately following sentence, any
distributions on any series or class or classes of Parity Units, including the
Series A Preferred Units, for any period unless full cumulative distributions
have been declared and paid or are contemporaneously declared and paid or
declared and a sum sufficient for the payment thereof set apart for such payment
on the Series B Preferred Units for all prior distribution periods. When
distributions are not paid in full or a sum sufficient for such payment is not
set apart on the Series B Preferred Units and any shares of Parity Equity
Securities, all distributions authorized and declared upon the Series B
Preferred Units and all distributions authorized and declared upon any other
series or class or classes of Parity Units, including the Series A Preferred
Units, shall be authorized and declared ratably in proportion to the respective
amounts of distributions accrued and unpaid on the Series B Preferred Units and
such Parity Units, including the Series A Preferred Units.

 

(e)       So long as any Series B Preferred Units are outstanding, the Managing
Member shall not authorize and declare, and the Company shall not pay or set
apart for payment, any distributions or other distribution upon Junior Units,
nor shall any Junior Units or Parity Units be redeemed, purchased or otherwise
acquired (other than a redemption, purchase or other acquisition of Common Units
made for purposes of and in compliance with requirements of an employee
incentive or benefit plan of the Managing Member or any subsidiary, or a
conversion into or exchange for Junior Units or redemptions for the purpose of
preserving the Managing Member’s qualification as a real estate investment trust
(a “REIT”)), for any consideration (or any monies to be paid to or made
available for a sinking fund for the redemption of any such shares) by the
Company, directly or indirectly (except by conversion into or exchange for
Junior Units), unless in each case all cumulative distributions on all
outstanding Series B Preferred Units shall have been paid or set apart for
payment for all past distribution periods.

 

(f)       Any distribution payment made on the Series B Preferred Units shall
first be credited against the earliest accrued but unpaid distribution due with
respect to such shares which remains payable.

 

(g)       As used herein, the term “Business Day” shall mean any day, other than
a Saturday or Sunday, that is neither a legal holiday nor a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to close.

 

(h)       As used herein, the term “distribution” does not include distributions
payable solely in Junior Units on Junior Equity Securities, or in options,
warrants or rights to holders of Junior Units to subscribe for or purchase any
Junior Units.

 

(6)       Liquidation Preference.

 

(a)       In the event of any Liquidation Event, before any payment or
distribution of the assets of the Company shall be made to or set apart for the
holders of Junior Units, the holders of the Series B Preferred Units shall be
entitled to receive (i) a liquidating distribution in the amount of $25.00 per
unit, plus (ii) an amount per Series B Preferred Unit equal to all distributions
(whether or not authorized or declared) accrued and unpaid thereon to, but
excluding, the date of final distribution to such holders (the “Liquidation
Preference”). Such holders of the Series B Preferred Units shall not be entitled
to any further payment.

 



A-2

 

 

(b)       If, upon any Liquidation Event, the assets of the Company, or proceeds
thereof, distributable among the holders of the Series B Preferred Units shall
be insufficient to pay in full the preferential amount aforesaid and liquidating
payments on any other Parity Units, including the Series A Preferred Units, then
such assets, or the proceeds thereof, shall be distributed among the holders of
such Series B Preferred Units and any such other Parity Units, including the
Series A Preferred Units, ratably in accordance with the respective amounts that
would be payable on such Series B Preferred Units and any such other Parity
Units, including the Series A Preferred Units, if all amounts payable thereon
were paid in full. For the purposes of this paragraph (6), none of (i) a
consolidation or merger of the Company with one or more other entities, (ii) a
statutory share exchange or (iii) a voluntary sale, transfer or conveyance of
all or substantially all of the Company’s assets, properties or business shall
be deemed to be a Liquidation Event of the Company.

 

(c)        Subject to the rights of the holders of Parity Units, including the
Series A Preferred Units, upon any liquidation, dissolution or winding up of the
Company, after payment shall have been made in full to the holders of the Series
B Preferred Units, as provided in this paragraph (6), any series or class or
classes of Junior Equity Securities shall, subject to any respective terms and
provisions applying thereto, be entitled to receive any and all assets remaining
to be paid or distributed, and the holders of the Series B Preferred Units shall
not be entitled to share therein.

 

(d)       Written notice of any such liquidation, dissolution or winding up of
the Company, stating the payment date or dates when, and the place or places
where the amounts distributable in such circumstances shall be payable, shall be
given by first class mail, postage pre-paid, not less than thirty (30) nor more
than sixty (60) days prior to the payment date stated therein, to each record
holder of the Series B Preferred Units at the respective addresses of such
holders as the same shall appear on the share transfer records of the
Corporation.

 

(e)       In determining whether a distribution (other than upon voluntary or
involuntary liquidation), by dividend, redemption or other acquisition of units
of the Company or otherwise, is permitted under the Act, amounts that would be
needed, if the Company were to be dissolved at the time of the distribution, to
satisfy the preferential rights upon dissolution of holders of Series B
Preferred Units shall not be added to the Company’s total liabilities.

 

(7)       Redemption. In connection with the redemption by the Managing Member
of shares of Series B Preferred Stock in accordance with the provisions of the
Articles Supplementary dated as of January 25, 2018 to the Articles of Amendment
and Restatement of the Managing Member designating the Series B Preferred Stock
(the “Series B Articles Supplementary”).

 

(a)       The Series B Preferred Units are not redeemable except as provided in
this paragraph (7).

 

(b)       Regular Redemption. If the Managing Member exercises its Regular
Redemption Right (as defined in the Series B Articles Supplementary) with
respect to any share of Series B Preferred Stock after January 26, 2023, the
Company shall redeem a Series B Preferred Unit by making a payment to the
Managing Member for such purpose in an amount equal to the Liquidation
Preference (as defined in the Series B Articles Supplementary).

 

(c)       Special Redemption Right upon a Change of Control. Upon the occurrence
of a Change of Control (as defined in the Series B Articles Supplementary), if
and when the Managing Member exercises its Special Redemption Right (as defined
in the Series B Articles Supplementary) to redeem any share of Series B
Preferred Stock, the Company shall redeem a Series B Preferred Unit by making a
payment to the Managing Member for such purpose in an amount equal to the
Special Redemption Price (as defined in the Series B Articles Supplementary).

  

(8)       Voting Rights. Holders of the Series B Preferred Units will not have
any voting rights.

 

(9)       Conversion.

 

(a)       The Series B Preferred Units are not convertible or exchangeable for
any other property or securities except as otherwise provided in this Section 9.

 

(b)       In the event a holder of shares of Series B Preferred Stock exercises
its Change of Control Conversion Right (as defined in the Series B Articles
Supplementary), to convert shares of Series B Preferred Stock into Shares in
accordance with the terms of the Series B Articles Supplementary (subject to the
Special Redemption Right or the Regular Redemption Right of the Corporation),
then, concurrently therewith, an equivalent number of Series B Preferred Units
held by the Managing Member shall be automatically converted into a number of
Class A Units equal to the number of Shares issued upon conversion of such
shares of Series B Preferred Stock. Any such conversion will be effective at the
same time as the conversion of the shares of Series B Preferred Stock into
Shares.

 

(c)       No fractional units will be issued in connection with the conversion
of Series B Preferred Units into Class A Units, and the number of Class A Units
to be issued upon conversion shall be rounded down to the nearest whole unit. In
lieu of fractional Class A Units, the Managing Member shall be entitled to
receive an amount in cash equal to the fair market value of such fractional
Class A Unit that was rounded down on the date of conversion, computed on the
basis of the applicable per share VWAP for the Common Stock of Managing Member.

 



A-3

